Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.   Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11122611. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-10 of the patent teaches :
an apparatus for a wireless communication system, wherein the apparatus is configured to perform semi-persistent scheduling, SPS, wherein a size of an SPS interval is based on one or more transmission time intervals, wherein the apparatus is configured to receive and process a configuration message, the configuration message comprising one or more data fields indicative of the size of the SPS interval, deactivate one or more of the SPS configurations, subsequent to the configuration message and responsive to further configuration messages or control messages subsequent to the configuration message, and wherein the control message is a Downlink Control Information, DCI, and wherein the configuration message indicates several SPS configurations, the several SPS configurations being referenced by the DCI using a common SPS Radio Network Temporary Identifier, RNTI, the DCI comprising a SPS configuration index to discriminate between the several SPS configurations, the DCI causing a selective activation and deactivation of one of more of the several SPS configurations;  
configured to deactivate, activate or reconfigure the SPS responsive to an event detectable for the apparatus and a further apparatus of the wireless communication system from which the apparatus receives, or to which the apparatus transmits, payload data via resources of the semi-persistent scheduling;  
wherein the apparatus is a mobile terminal transmitting data within resources allocated by the semi-persistent scheduling, wherein the apparatus is configured to, responsive to a non-acknowledgement, NACK, message, look in a control message succeeding the NACK message for an hint on a transmission failure and information concerning a reconfiguration of the semi-persistent scheduling;  
wherein the apparatus is configured such that the semi-persistent scheduling is reconfigured by way of configuration messages comprised by a payload section of resources of the wireless communication system allocated via the semi-persistent scheduling or in a non-semi-persistent manner;  
wherein the apparatus is configured such that the semi-persistent scheduling is reconfigurable, in addition to control messages found responsive to any NACK message, by way of configuration messages comprised by a payload section of resources of the wireless communication system allocated via the semi-persistent scheduling or in a non-semi-persistent manner exclusively;  
wherein the apparatus is configured to generate and transmit a configuration message, the configuration message comprising one or more data fields indicative of the size of the SPS interval, wherein the apparatus is configured to indirectly signal in the configuration message the size of the SPS interval using one or more codewords, with selecting the codeword one or more depending on a wanted size of the SPS interval; whether a mobile terminal to which the semi-persistent scheduling is dedicated, and for which the wanted size of an SPS interval is to be indicated by the one or more codewords is of a first type or a second type, with selecting the one or more codewords, if the mobile terminal is of the second type, additional depending on a currently set length of the transmission time interval, wherein the wanted size measures the SPS interval in units of transmission time intervals in case of the mobile terminal being of the second type and the wanted size 3U.S. Patent Application No. 17/088,375 Attorney File No.: 110971-9304.USO2 measures the SPS interval in units of subframes in case of the mobile terminal being of the first type;  
wherein the codewords are variable length codewords;  
a method, comprising: performing semi-persistent scheduling so as to receive or transmit data in a wireless communication system, wherein a size of an SPA interval is based on one or more transmission time intervals, wherein the method comprises receiving and processing a configuration message, the configuration message comprising one or more data fields indicative of the size of the SPS interval, 
a non-transitory digital storage medium having a computer program stored thereon to perform the method, comprising: performing semi-persistent scheduling so as to receive or transmit data in a wireless communication system, wherein a size of an SPA interval is based on one or more transmission time intervals, wherein the method comprises receiving and processing a configuration message, the configuration message comprising one or more data fields indicative of the size of the SPS interval, is a Downlink Control Information, DCI, and wherein the configuration message indicates several SPS configurations, the several SPS configurations being referenced by the DCI using a common SPS Radio Network Temporary Identifier, RNTI, the DCI comprising a SPS configuration index to discriminate between the several SPS configurations, the DCI causing a selective activation and deactivation of one of more of the several SPS configurations, when said computer program is run by a computer.

  For claims 1-11, the claims 1-10 of the patent discloses all the subject matter of the claimed invention with the exception of wherein, after a valid activation of the one of more SPS configurations, the apparatus is configured to decode a physical downlink control channel, PDCCH, to obtain information regarding a change of one or more of the following: assigned resources, a transmission mode, a modulation and coding scheme, MCS in a communications network. Rajagopal et al. (2020/01204660 from the same or similar fields of endeavor teaches a provision of wherein, after a valid activation of the one of more SPS configurations, the apparatus is configured to decode a physical downlink control channel, PDCCH, to obtain information regarding a change of one or more of the following: assigned resources, a transmission mode, a modulation and coding scheme, MCS ( See paragraphs 0058 lines 1-5, 0060 lines 107 and 0116 lines 4-10). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use wherein, after a valid activation of the one of more SPS configurations, the apparatus is configured to decode a physical downlink control channel, PDCCH, to obtain information regarding a change of one or more of the following: assigned resources, a transmission mode, a modulation and coding scheme, MCS as taught by Rajagopal et al. in the communications network of the claims 1-10 of the patent for the purpose of decoding the PDCCH to obtain information regarding the changes of the resources.

4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (2019/0090156) is cited to show a system which is considered pertinent to the claimed invention.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476